Hunter, J.
This is an appeal from the overruling of plaintiffs-appellants’ motion to correct errors arising from proceedings on remand following an appeal to this Court, Skendzel v. Marshall, (1973) 261 Ind. 226, 301 N.E.2d 641, petition for certiorari to the United States Supreme Court, cert. denied 415 U.S. 921, and an original action to force compliance with the order of remand, Skendzel v. Marshall, (1975) 263 Ind. 337, 330 N.E.2d 747.
In the most recent appearance of this matter before us, we held that the final judgment entered by the trial court “demonstrates a compliance with all the mandatory aspects” of our remand order. In this action, the appellants urge as error the refusal of the trial court to grant them a hearing “to present evidence concerning their expenses, attorney fees, interest and taxes paid and delinquent.”
Since we have previously reviewed and approved the judgment which appellants contend should have been preceded by an evidentiary hearing, we can find no error in the denial of a hearing prior to entry of judgment. See Skendzel v. Marshall, (1975) 263 Ind. 337, 330 N.E.2d 747 at 749, setting *78forth the judgment showing allocation of interest, taxes and attorney’s fees.
Accordingly, the judgment is in all matters affirmed.
Judgment affirmed.
Costs on this appeal shall be taxed against plaintiffs-appellants.
Givan, C.J., Arterburn and Prentice, JJ., concur; DeBruler, J., concurs in result.
Note. — Reported at 339 N.E.2d 57.